DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.  Claims 36-46, 48-52, and 55-61 are pending.

Allowable Subject Matter
Claims 36-46, 48-52, and 55-61 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 36 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
applying a separation layer on a carrier substrate without any additional layer therebetween; 
removing the carrier substrate by separating the separation layer from the carrier substrate by way of lift-off or peel-off only with a physical force of 1N/25mm or less without any additional step to reduce peeling strength of the separation layer.

Claim 61 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
applying a separation layer on a carrier substrate without any additional layer therebetween; 
removing the carrier substrate by separating the separation layer from the carrier substrate by way of lift-off or peel-off only with a physical force of 1N/25mm or less without any additional step to reduce peeling strength of the separation layer. 

The most relevant prior art discovered is Chi (US 2016/0048229) in view of Park (WO 2014/129852) and Jeong (US 2015/0210048).  Chi and Park teach the flexible substrate (separation layer) is attached to the carrier substrate by an adhesive layer an adhesive layer between the flexible substrate and the carrier substrate.  Jeong teaches separating the separation layer from the carrier substrates using a physical force of 1N/25mm or less but requires a physical stimulus to be applied before the required physical force is reduced to 1N/25mm or less.  Chi and Park are silent regarding the magnitude of peel strength.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694